HALL, Acting Chief Judge.
The appellant, Beau Jason Staples, contends the trial court erred in failing to suppress statements he made to a corrections officer in response to questioning, which took place while Staples was in custody at a county detention facility. Staples argues that because he was subject to a custodial interrogation, the officer should have advised him of his Miranda rights. We agree and reverse.
As this court held in Rossi v. State, 506 So.2d 1136 (Fla. 2d DCA 1987), Miranda applies to inmates who are in custody and under interrogation by a corrections officer. We, therefore, find that the trial court erred in failing to suppress the statements Staples made to the corrections officer in the instant case without receiving Miranda warnings.
Accordingly, the instant case is reversed and remanded for further proceedings.
THREADGILL and BLUE, JJ., concur.